—In an action for a divorce and ancillary relief, Amoco Oil Company appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (DiNoto, J.), dated June 22, 1993, as denied the branches of its motion which were for *604sanctions, for a protective order, and, pursuant to CPLR 2304, to quash the judicial subpoena for the deposition of its employee Merle Edward Miller by the intervenors, Silvio Pollero and Jean Pollero.
Ordered that the appeal, except the branch theroef that challenges the denial of sanctions, is dismissed as academic, without costs or disbursements; and it is further,
Ordered that the order is otherwise affirmed insofar as appealed from, without costs or disbursements.
All parties concede that, except for the issue of sanctions, the appeal is now academic. Moreover, the court did not improvidently exercise its discretion in denying the request of Amoco Oil Company for sanctions. Bracken, J. P., Copertino, Joy and Altman, JJ., concur.